—Judgment, Supreme Court, New York County (John Bradley, J.), rendered February 17, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
Defendant’s conviction was supported by legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury, and we see no reason to disturb its findings.
Defendant’s suppression motion was properly denied. We decline to disturb the court’s credibility determinations, which are supported by the record (People v Prochilo, 41 NY2d 759, 761).
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.